Citation Nr: 1415921	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to December 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran was provided a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's tinnitus did not have onset during active service, did not manifest within one year of separation from active service, and is not related to active service.

2.  The Veteran's hypertension is not shown to be manifested by readings of diastolic blood pressure of predominantly 110 or more or systolic blood pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated February 2008 and August 2012.  Those letters also discussed the specific evidence, and the particular legal requirements applicable to a secondary service connection claim.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examinations and obtained an adequate opinions concerning the Veteran's tinnitus and hypertension in April 2008, March 2012, and October 2012.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that he developed tinnitus due to hazardous noise exposure while serving in the Air Force as an avionics specialist.  He has described being routinely exposed to noise from aircraft on the flight line.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a present disability, a Veteran must show:  the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997)

The service medical records are negative for treatment or diagnosis of tinnitus during active service.  

At a February 1993 VA audiological examination, the Veteran reported that he noticed a gradual decrease in hearing but could not say exactly when it began.  He reported a history of experiencing aircraft noise exposure while working as a mechanic on the flight line during active service.  The Veteran denied having tinnitus.  The VA examiner opined that the Veteran's hearing was within normal limits for all frequencies bilaterally.  His word recognition was found to be good bilaterally.

At a March 2012 VA audiological examination, the Veteran described a constant fan-like sound that was louder in the right ear and more apparent in quieter environments.  The Veteran reported that the sound onset after he experienced mortar and rocket blasts while serving in Vietnam.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the tinnitus was caused by active service.  The VA examiner's rationale was that one year after separation of service the Veteran was clinically diagnosed with normal hearing in both ears and specifically denied tinnitus during a 1993 VA examination.  The VA examiner cited to the American College of Occupational and Environmental Medicine (October 2002), that most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to the noise is discontinued.  That evidence was supported by a study conducted by the National Academy of Sciences on noise-induced hearing loss and tinnitus associated with service.  The study's finding stated that there was no scientific basis for delayed onset noise-induced hearing loss.  

At an October 2012 VA audiological examination, the examiner considered the claim that tinnitus was secondary to medication the Veteran took for service-connected hypertension.  The VA examiner's opinion was that tinnitus was not due to medication taken for his service connected hypertension because the Veteran had reported the onset of tinnitus before he began medication.  The Board notes that a January 1981 service treatment note reports that the Veteran was diagnosed with hypertension and prescribed medication.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.

The credible and competent evidence of record does not show continuity of symptomatology of tinnitus since service.  38 C.F.R. §3.303(b) (2013).  In fact, the evidence of record shows that from discharge from service in 1991, there is no record of any complaint or treatment for any tinnitus until January 2008 when the Veteran filed his claim for entitlement to service connection for tinnitus.  The Veteran denied tinnitus on 1993 audiology examination.  The mere absence of medical records does not necessarily contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 19 years after service, a factor that weighs against the claim.  In addition, the Veteran denied having tinnitus in a February 1993 VA examination, over a year following separation from active service.

Additionally, there is no competent medical evidence or opinion that the Veteran's tinnitus is related to service, and the Veteran has not presented, identified, or alluded to the existence of any such opinion.  The Board notes that the Veteran has submitted a newspaper article that alludes to medication that the Veteran is prescribed for his hypertension causing tinnitus.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996).  Because the information provided in the article is general and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the October 2012 VA examiner, who considered the Veteran contention and provided an opinion to the specific circumstances of the Veteran.  

The Board notes that the article describes generally the condition of tinnitus and that certain medications may cause onset of tinnitus.  In reviewing that article, that is the only sentence regarding the medication causing tinnitus.  The article does not specify what level of dosage will generally cause tinnitus or when onset of tinnitus begins once medication is prescribed.  The Board finds that the article is of minimal probative value as it is general in nature and lacks analysis regarding medication levels and tinnitus.  It is also unaccompanied by any competent opinion evidence favorable to the Veteran.  The Board finds that the article is outweighed by the expert October 2012 VA examiner's opinion regarding the Veteran's specific facts as the Veteran indicated he had tinnitus before he was prescribed medication to treat hypertension.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of tinnitus.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible. Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that while the Veteran reported at his June 2013 Board hearing and in a March 2012 VA examination, that he had experienced tinnitus since active service, those statements are inconsistent with the other evidence of record.  At a February 1993 VA audiological evaluation, the Veteran reported that he did not experience tinnitus.  Because of the inconsistent statements provided by the Veteran regarding the onset of his tinnitus and the absence any report or treatment for tinnitus until 19 years after his separation from active service, the Board finds that the Veteran's statements that he has experienced tinnitus since service are less credible, and the denial of having tinnitus in 1993 is more credible than an assertion made in furtherance of a claim for benefits.

In sum, the Veteran's reports of experiencing tinnitus since active service are outweighed by the denial of having tinnitus following service and a VA examiner has competently opined that the Veteran's tinnitus is not related to his active service or service-connected hypertension which requires medication.  Therefore, the Board finds that the preponderance of the evidence is against the claim and service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating for Hypertension

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an initial rating in excess of 10 percent for hypertension.

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and provides a 50 percent rating for diastolic pressure of predominantly 130 or more; a 40 percent rating for diastolic pressure of predominantly 120 or more; a 20 percent rating for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more; and a 10 percent rating for diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or as a minimum rating for a Veteran with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

The medical evidence in this case consists of VA and private medical records and VA examinations from February 1993, April 1994, and April 2008.

A January 1981 service treatment record shows that the Veteran was diagnosed with high blood pressure with readings of 158/80 and 160/88 on retesting.  He was prescribed medication for hypertension.

A February 1993 VA examination report noted the Veteran's blood pressure was 142/98, 138/88, and 136/95.

An April 1994 VA examination report noted that the Veteran had elevated blood pressure since he was in service.  His blood pressure was 145/90.

An April 2008 VA examination report noted a blood pressure of 155/97.

A VA vitals and measurement report of the Veteran's blood pressure from December 1999 to December 2011 shows that the Veteran's systolic blood pressure never showed a reading of 200 or more.  The highest systolic blood pressure shown was 170 on one occasion.  The Veteran's diastolic blood pressure never showed a reading of 110 or more.  The highest diastolic reading reported was 105 on one occasion.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for hypertension is not warranted.  The evidence does not show that the Veteran's diastolic pressure was predominantly 110 or more, or that the systolic pressure was predominantly 200 or more.

The Board has considered whether staged ratings are appropriate for hypertension.  However, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings is not warranted. 

The Board has considered the Veteran's statements made in support of his claim.  The Veteran has provided statements that his hypertension should be rated in excess of 10 percent.  The Board finds that the Veteran is a layperson, and for the purpose of providing medical opinions, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's service connected hypertension and a specific diagnostic code is of a complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to provide an opinion as to the proper rating for hypertension, which is based on medical testing.  Moreover, in his case the diagnostic code is clear.  The evidence must show a diastolic pressure predominantly 110 or more, or systolic pressure predominately 200 or more in order to be meet the criteria for a higher rating.  Blood pressure readings taken by medical professionals clearly show that the Veteran has not met the criteria for a higher rating.

Additionally, the Board finds that at no point during the appeal period has the Veteran's hypertension been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not shows that the Veteran has been hospitalized for his service-connected hypertension.  There is no objective evidence revealing that the hypertension has caused marked interference with employment, such as employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  The Board finds that schedular criteria are adequate to rate service-connected hypertension.  The rating schedule fully contemplates the described symptomatology such as increase blood pressure and the prescription of medication.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the criteria for a rating in excess of 10 percent for hypertension have not been met, the preponderance of the evidence is against the claim for a higher rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased initial rating in excess of 10 percent for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


